Case 8:19-bk-12516-TA                 Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20        Desc
                                       Main Document    Page 1 of 34


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 TINHO MANG, #322146
   tmang@marshackhays.com
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620-5749
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778

 6 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 7

 8                                     UNITED STATES BANKRUPTCY COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10 In re                                                      Case No. 8:19-bk-12516-TA
11 ULTIMATE BRANDS, INC.,                                     Chapter 7
12                          Debtor.                           EXHIBITS “1” AND “2” TO ORDER
                                                              GRANTING TRUSTEE’S SALE MOTION
13                                                            AND (1) AUTHORIZING SALE (A) OUTSIDE
                                                              THE ORDINARY COURSE OF BUSINESS;
14                                                            (B) FREE AND CLEAR OF LIENS, CLAIMS,
                                                              AND ENCUMBRANCES; (2) DETERMINING
15                                                            THE BUYER AS A GOOD FAITH
                                                              PURCHASER UNDER 11 U.S.C. § 363(M);
16                                                            AND (3) WAIVING THE 14-DAY STAY OF
                                                              FRBP 6004
17
                                                              [Motion - Docket No. 247]
18
                                                              [ORDER LODGED 01/24/2020]
19
                                                              Final Sale Hearing
20                                                            Date:       January 7, 2020
                                                              Time:       11:00 a.m.
21                                                            Ctrm:       5B
                                                              Location: United States Bankruptcy Court
22                                                                        411 West Fourth Street
                                                                          Santa Ana, CA 92701-4593
23

24 / / /

25 / / /

26 / / /

27 / / /

28


                               EXHIBITS “1” AND “2” TO ORDER GRANTING TRUSTEE’S SALE MOTION
     4825-1495-5698, v. 1
Case 8:19-bk-12516-TA   Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20   Desc
                         Main Document    Page 2 of 34




                           EXHIBIT “1”
 Case 8:19-bk-12516-TA         Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20                 Desc
                                Main Document    Page 3 of 34




                              United States Bankruptcy Court
                               Central District of California
                                          Santa Ana
                                Judge Theodor Albert, Presiding
                                   Courtroom 5B Calendar

Tuesday, January 7, 2020                                                   Hearing Room           5B

11:00 AM
8:19-12516    Ultimate Brands Inc                                                          Chapter 7

   #13.00     Trustee's Motion For Order: Authorizing Sale Of Substantially All Of Debtor's
              Assets Subject To Overbid (A) Outside The Ordinary Course Of Business; (B)
              Free And Clear Of Liens, Claims And Encumberances; (C) For Determination Of
              Good Faith Purchaser Under 11 USC Section 363(M); And (D) Waiver Of The
              14-Day Stay Periods Set Forth In Bankruptcy Rule 6004(H)
              (cont'd from 12-17-19)


                                  Docket      247

  Tentative Ruling:
      Tentative for 1/7/20:

              This is the Trustee’s motion for approval of a sale, free and clear of
      liens, of certain intellectual property assets of the estate to the Unofficial
      Committee of Ultimate Brands Franchisees Cooperative Trust ("Buyer") under
      §363(f). The motion is supported by the Unofficial Committee of Franchisees,
      including the former potential purchaser, John-Michael Stern, and has
      received consent of the blanket lienholder, 660 BVD, LLC. The motion is
      again opposed by franchisees/creditors William and Monica Harter and Help
      the One, Inc. who are also apparently joined by Michael John Patterson and
      Wheatstrong Enterprises (collectively "Opponents"). The reader should also
      review the memorandum on calendar item #14 which discusses the
      settlement because many of the issues overlap.
              Trustee seeks an order that provides that:
              1. The Motion is granted;
              2. The Trustee is authorized to sell the Purchased Assets listed in
              Schedule A to the APA attached to the Marshack Declaration as
              Exhibit "1" to the Buyer outside the ordinary course of business under
              11 U.S.C. § 363(b);
              3. The sale is free and clear of all liens, claims, and interests pursuant
              to 11 U.S.C. §363(f), after consideration of the objections (if any)

1/6/2020 4:38:39 PM                        Page 16 of 43
                                                                                           Exhibit "1"
                                                                                             Page 5
 Case 8:19-bk-12516-TA         Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20               Desc
                                Main Document    Page 4 of 34




                             United States Bankruptcy Court
                              Central District of California
                                         Santa Ana
                               Judge Theodor Albert, Presiding
                                  Courtroom 5B Calendar

Tuesday, January 7, 2020                                                   Hearing Room         5B

11:00 AM
CONT...       Ultimate Brands Inc                                                        Chapter 7
              raised to the sale by any duly-noticed creditors or parties-in-interest;
              4. Notice to all creditors and parties in interest is adequate;
              5. The Buyer is determined to be a good faith purchaser under 11
              U.S.C. § 363(m);
              6. The 14-day period of FRBP 6004(h) is waived;
      Through this motion, Trustee intends to sell the following property of the
      Estate to Buyer:

              ⦁       All 18|8 trademarks, service marks, and related commercial
                      symbols

              ⦁       The 18|8 Brand System including its distinctive format, methods,
                      procedures, signs, designs, layouts, standards, and
                      specifications

              ⦁       Confidential Information relating to developing and operating
                      18|8 Salons including, without limitation:
                      o     Training and operations materials and manuals;
                      o     Methods, formats, specifications, standards, systems,
                            procedures, sales and marketing techniques in
                            developing and operating 18|8 Salons;
                      o     Marketing and advertising materials;
                      o     All computer software and other technology that is
                            proprietary to the Company;
                      o     Customer lists, POS databases, communication and
                            retention programs, and data used or generated in
                            connection with those programs; and
                      o     Graphic designs and related intellectual property.
              Under the Asset Purchase Agreement ("APA"), the Buyer was required

1/6/2020 4:38:39 PM                        Page 17 of 43
                                                                                         Exhibit "1"
                                                                                           Page 6
 Case 8:19-bk-12516-TA        Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20              Desc
                               Main Document    Page 5 of 34




                           United States Bankruptcy Court
                            Central District of California
                                        Santa Ana
                              Judge Theodor Albert, Presiding
                                 Courtroom 5B Calendar

Tuesday, January 7, 2020                                                  Hearing Room        5B

11:00 AM
CONT...      Ultimate Brands Inc                                                   Chapter 7
      to fund the $155,000 cash component of the proposed sale prior to the
      hearing on December 17, 2019 (hearing now Jan. 7). The Buyer duly funded
      the $155,000 cash component, which is being held in a segregated account
      by the Trustee. Paragraph 15 of the APA provides that the sole condition
      precedent to the effectiveness of the sale is "Bankruptcy Court approval of
      this Agreement and the Sale Motion… provided, however that, if the Court
      approves the Agreement without approving the compromise and settlement
      provided for in paragraphs 5-11, the Agreement shall take effect except with
      respect to those paragraphs."
              1. Standards for Approving A Sale
              Section 363(b) provides that after notice and a hearing, a trustee may
      sell property of the estate out of the ordinary course of business. Courts have
      held that in order to approve a sale, a court must find that the trustee
      demonstrates a valid business justification, and that the sale is in the best
      interest of the estate. In re 240 North Brand Partners, Ltd., 200 B.R. 653 (9th
      Cir. BAP 1996); In re Wilde Horse Enterprises, Inc., 136 B.R. 830, 841-42
      (Bankr. C.D. Cal. 1991). A sale is in the best interest of the estate when it is
      fair and reasonable, it has been given adequate marketing, it has been
      advertised and negotiated in good faith, the purchaser is proceeding in good
      faith, and it is an arm’s length transaction. In re Wilde Horse Enterprises, Inc.,
      136 B.R. at 841. The Wilde Horse court goes on to explain that good faith
      encompasses fair value and further speaks to the integrity of the transaction.
      Bad faith would include collusion between the seller and buyer or any attempt
      to take unfair advantage of any potential purchasers. Id. at 842.
              2. The Sale Should Be Approved
              Trustee argues that if this sale is not consummated, he will have no
      choice but to issue a "no-asset report." This court has already remarked that
      this is a melting ice cube and has opined that in situations such as this, a
      sale, which garners at least something for creditors, is probably better than
      the alternative. Since the last hearing on December 17, 2019, a few of the
      noted deficiencies have apparently been remedied. The identity of the Buyer
      has become clear. The blanket lienholder, 660 BVD, LLC has given its
      conditional consent to the sale pursuant to a stipulation with Trustee (See
      Dkt. 295). The marketing efforts have also become clearer since the last

1/6/2020 4:38:39 PM                       Page 18 of 43
                                                                                       Exhibit "1"
                                                                                         Page 7
 Case 8:19-bk-12516-TA       Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20              Desc
                              Main Document    Page 6 of 34




                           United States Bankruptcy Court
                            Central District of California
                                        Santa Ana
                              Judge Theodor Albert, Presiding
                                 Courtroom 5B Calendar

Tuesday, January 7, 2020                                                 Hearing Room        5B

11:00 AM
CONT...      Ultimate Brands Inc                                                       Chapter 7
      hearing. As the court understands, Trustee had a couple of potentially
      interested buyers, including John-Michael Stern. However, as noted in detail
      in the motion and supporting declarations, the potential buyers all had specific
      circumstances and requirements that would have needed to be in place
      before any serious negotiations would begin in earnest. These requirements
      proved infeasible for a multitude of reasons, which caused the interested
      buyers and Trustee to mutually abandon a potential sale of all Debtor’s
      assets. Instead, Buyer made an offer to purchase only certain intellectual
      property assets for the sum of $155,000, outbidding Mr. Stern. It should be
      noted that Mr. Stern filed a declaration in support of the sale motion detailing
      why his initial soft bid of $750,000 proved to be unworkable. (See Dkt. 294)
              Buyer seeks a §363(m) good faith determination, based on the details
      of the bidding and negotiations process outlined in the Graff and Stern
      declarations (See Dkt. 293 and 294 respectively), which Buyer asserts
      demonstrates the absence of collusion between Buyer and Trustee or any
      unfair advantage. Furthermore, Buyer asserts that the negotiations to
      purchase Debtor’s assets began in earnest back in October and were not yet
      finalized when the initial hearing on the motion occurred, but Trustee and
      Buyer did not want to rush the negotiations. Both Buyer and Trustee were
      represented by independent counsel during the negotiations. Therefore,
      Trustee and Buyer have likely done enough to demonstrate both their mutual
      good faith and that the sale was negotiated at arms’ length.
              Trustee and Buyer also assert that the purchase price of $155,000
      likely exceeds the fair market value of assets to be sold. In support of this
      assertion, Buyer points out that the Debtor’s franchise model is fatally flawed
      and was the product of fraud from the outset. This is shown, according to
      Buyer, by the fact that even though Debtor charged unaffordable royalties
      while providing inadequate services to the franchisees, Debtor still could not
      sustain its franchise business. This fact alone, Buyer asserts, makes the IP
      nearly valueless to a non-franchisee third party. Therefore, the only parties
      that would have any interest in the assets would be those who are already
      invested in the franchise business. Therefore, it is not surprising that the only
      real interested came from Buyer and another Franchisee, Mr. Stern.
             The Opponents believe that this motion should be denied due to fear
      that a sale may extinguish any potential claims or rights they may have,

1/6/2020 4:38:39 PM                       Page 19 of 43
                                                                                      Exhibit "1"
                                                                                        Page 8
 Case 8:19-bk-12516-TA        Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20               Desc
                               Main Document    Page 7 of 34




                            United States Bankruptcy Court
                             Central District of California
                                        Santa Ana
                              Judge Theodor Albert, Presiding
                                 Courtroom 5B Calendar

Tuesday, January 7, 2020                                                   Hearing Room        5B

11:00 AM
CONT...       Ultimate Brands Inc                                                    Chapter 7
      especially concerning a right to challenge the pre-petition assignment of UFI’s
      Franchise Agreements to Debtor, which the Opponents believe was an
      avoidable fraudulent conveyance. The Opponents also take issue with the
      alleged low level of detail and evidentiary support provided by Trustee in the
      motion. Further, Opponents argue that the motion fails to demonstrate
      sufficient marketing efforts and/or evidence that proper measures were taken
      to market the assets. The objections are largely quite like those in the
      opposition to the compromise motion.
             Trustee argues that, with respect to the Opponents’ assertion that they
      have a viable fraudulent conveyance action, there is no Ninth Circuit case
      which holds that this is a sufficient interest in property to which an
      unliquidated, unsecured fraudulent conveyance action may attach and survive
      a bankruptcy sale or even implicate the provisions of §363(f). Trustee asserts
      that he is selling the equivalent of a quitclaim to the Buyer, and makes no
      representation, guarantee, or warranty as to the Debtor’s right in the
      Purchased Assets. Trustee further argues that because he is essentially
      quitclaiming the Estate’s interest in such assets to the Buyer, any opposition
      to the sale as to the Trustee compromising or selling third parties’ rights is
      unwarranted and unmeritorious; the Trustee cannot and is not selling
      something that the Estate does not own.
             Regarding the potential fraudulent transfer action, Trustee points out
      that under 11 U.S.C. §363(p)(2), any objecting creditor has the burden of
      proving the extent of their validity, priority, or extent of any claimed interest in
      the specific assets subject to the Trustee’s proposed sale. Trustee also cites
      In re Kellogg-Taxe, 2014 Bankr. LEXIS 1033 at *22 (Bankr. C.D. Cal. 2014);
      accord, SEC v. Capital Cove Bancorp LLC, 2015 U.S. Dist. LEXIS 174856 at
      *15-16 (C.D. Cal. 2015) for the proposition that where a free and clear sale is
      proposed under 11 U.S.C. § 363(f)(4), "[t]he parties must provide some
      factual grounds to show some objective basis for the dispute." Further,
      Trustee cites In re QDOS, Inc., 591 B.R. 843, 848-50 (Bankr. C.D. Cal. 2018),
      (rev’d on procedural grounds by Hayden v. QDOS, Inc. (In re QDOS, Inc.),
      607 B.R. 338 (B.A.P. 9th Cir. 2019)) for the proposition that "‘a partially
      disputed claim is a disputed claim’ is not only true, it is necessarily true."
      Trustee notes that the only asserted interest by the Opponents is the
      possibility that they might be able to prevail in a later fraudulent conveyance
      action against UFI and the Debtor (to the Trustee’s and the court’s

1/6/2020 4:38:39 PM                        Page 20 of 43
                                                                                        Exhibit "1"
                                                                                          Page 9
 Case 8:19-bk-12516-TA       Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20                 Desc
                              Main Document    Page 8 of 34




                           United States Bankruptcy Court
                            Central District of California
                                        Santa Ana
                              Judge Theodor Albert, Presiding
                                 Courtroom 5B Calendar

Tuesday, January 7, 2020                                                 Hearing Room           5B

11:00 AM
CONT...       Ultimate Brands Inc                                                 Chapter 7
      knowledge, no such action is underway), and they seek to preserve their
      rights in the Purchased Assets or the Royalty Component. This being the
      case, Trustee concludes that these unliquidated, unsecured, contingent
      hypothetical judgment creditors have no interest in the Purchased Assets or
      the Royalty Component which survives the proposed sale. Opponents
      analysis could only make any sense if viewed as an attachment, which is not
      before the court.
              Given the specific circumstances of this case and the case law cited
      above, it is inappropriate to hold up a sale, which seems increasingly
      necessary, because a minority of creditors might want to bring an action at a
      later time. Also, nothing in the Opponents’ claims amounts to an interest in
      the assets to be sold which could or should hold up a sale.
              3. Waiver of the 14-day Stay
             Trustee and the Buyer both request that the court waive the 14-day
      stay imposed by FRBP 6004(h) to give a sense of reassurance and finality to
      these proceedings. Trustee cites Collier On Bankruptcy ¶ 6004.11 (16th ed.
      2019) for the proposition that "if an objection [to the sale] has been filed and
      is overruled, the court should eliminate or reduce the 14-day stay period only
      upon a showing that there is a sufficient business need to close the
      transaction within the 14-day period and the interests of the objecting party,
      taking into account the likelihood of success on appeal, are sufficiently
      protected."
             As noted, 660 BVD, LLC’s objection seems to have been mollified
      through stipulation, and so long as the conditions outlined in that stipulation
      are observed, there is little likelihood that 660 BVD would lodge an appeal
      were this motion to be granted. As noted above, Opponents may very well
      attempt to appeal this motion if it is granted despite the relative weakness of
      their opposition, which makes the likelihood of success on that appeal
      uncertain at best. However, balancing the likelihood of a successful appeal
      against the melting ice cube problem immediately before the court, granting a
      waiver of the 14-day stay is likely appropriate. In sum, the Trustee has no
      alternative to this sale and the filing of a "no asset report" benefits no one.
              Grant


1/6/2020 4:38:39 PM                      Page 21 of 43
                                                                                         Exhibit "1"
                                                                                          Page 10
 Case 8:19-bk-12516-TA               Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20          Desc
                                      Main Document    Page 9 of 34




                                   United States Bankruptcy Court
                                    Central District of California
                                                Santa Ana
                                      Judge Theodor Albert, Presiding
                                         Courtroom 5B Calendar

Tuesday, January 7, 2020                                                        Hearing Room     5B

11:00 AM
CONT...        Ultimate Brands Inc                                                        Chapter 7
      -----------------------------------------------------------------------

        Tentative for 12/17/19:


                This is the Trustee’s motion for approval of a sale, free and clear of
        liens, of substantially all the assets of the estate under §363(f). As originally
        noticed in the November 26 motion, neither the proposed buyer nor the price
        was given. The buyer(s) were only identified as "two interested parties." The
        Trustee freely admitted that as of his motion no sale agreement had yet been
        reached. The motion was initially opposed by franchisees/creditors William
        and Monica Harter and Help the One, Inc. and then by Michael John
        Patterson and Wheatstrong Enterprises. Some of the uncertainty was clarified
        only in the trustee’s "Reply" filed December 10. In the Reply it develops that
        the proposed price is $155,000 and, if a proposed Settlement and Asset
        Purchase Agreement is in fact approved after a Rule 9019 motion, a
        discounted payment to the estate of accrued royalties (approximately
        $95,444) and a rejection of the affected franchise agreements. The parties
        are still not clearly identified except as an "Unofficial Committee of Ultimate
        Brand Franchisees" and a "Cooperative Trust" comprised of unnamed
        members of the franchisee group (there is a "Schedule D" list following which
        one supposes are the members although this is never stated). Approval of the
        purchase and Settlement Agreement is made a precondition as to only the
        $155,000 portion of the price. The Trustee requests not only a Rule 6004
        waiver but a finding of §363(m) good faith as well. The secured creditor 660
        BVD, LLC filed an "objection" on December 12 and requests a continuance.

               The Trustee argues that unless the Debtor’s business operations are
        transferred to an interested party who is willing to pay fair value for such
        operations before December 20, 2019, the value of the estate is likely to be
        negatively impacted because the franchisees will no longer receive any
        support from the Trustee (upon the lapse of authorization to operate) and
        therefore will likely de-brand or shut down entirely.


1/6/2020 4:38:39 PM                                  Page 22 of 43
                                                                                          Exhibit "1"
                                                                                           Page 11
 Case 8:19-bk-12516-TA       Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20              Desc
                              Main Document    Page 10 of 34




                           United States Bankruptcy Court
                            Central District of California
                                       Santa Ana
                             Judge Theodor Albert, Presiding
                                Courtroom 5B Calendar

Tuesday, January 7, 2020                                                Hearing Room         5B

11:00 AM
CONT...       Ultimate Brands Inc                                                      Chapter 7
              Section 363(b) provides that after notice and a hearing, a trustee may
      sell property of the estate out of the ordinary course of business. Courts have
      held that in order to approve a sale, a court must find that the trustee
      demonstrates a valid business justification, and that the sale is in the best
      interest of the estate. In re 240 North Brand Partners, Ltd., 200 B.R. 653 (9th
      Cir. BAP 1996); In re Wilde Horse Enterprises, Inc., 136 B.R. 830, 841-42
      (Bankr. C.D. Cal. 1991). A sale is in the best interest of the estate when it is
      fair and reasonable, it has been given adequate marketing, it has been
      advertised and negotiated in good faith, the purchaser is proceeding in good
      faith, and it is an arm’s length transaction. Wilde Horse Enterprises, Inc., 136
      B.R. at 841. The Wilde Horse court goes on to explain that good faith
      encompasses fair value and further speaks to the integrity of the transaction.
      Bad faith would include collusion between the seller and buyer or any attempt
      to take unfair advantage of any potential purchasers. Id. at 842. Section
      363(b) provides that after notice and a hearing, a trustee may sell property of
      the estate out of the ordinary course of business. Courts have held that in
      order to approve a sale, a court must find that the trustee demonstrates a
      valid business justification, and that the sale is in the best interest of the
      estate. The Wilde Horse court goes on to explain that good faith
      encompasses fair value and further speaks to the integrity of the transaction.
      Bad faith would include collusion between the seller and buyer or any attempt
      to take unfair advantage of any potential purchasers. Id. at 842.

            Moreover, the Trustee seeks to sell free of liens under §363(f),
      arguing, apparently, that all of the liens are subject to bona fide dispute,
      presumably including 660 BVD’s. The Trustee does not include a lien by lien
      analysis, so the argument is murky at best.

             To say the least, this is an unusual motion. As the opposition
      strenuously argues, and Trustee, along with his joining parties, tacitly admit,
      the motion fails to comply with numerous provisions of the local rules
      governing the sale of assets (See LBR 6004-1(c)(3)). But, they argue, there is
      strong necessity that should justify cutting whatever corners need to be cut in

1/6/2020 4:38:39 PM                      Page 23 of 43
                                                                                     Exhibit "1"
                                                                                      Page 12
 Case 8:19-bk-12516-TA       Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20              Desc
                              Main Document    Page 11 of 34




                           United States Bankruptcy Court
                            Central District of California
                                       Santa Ana
                             Judge Theodor Albert, Presiding
                                Courtroom 5B Calendar

Tuesday, January 7, 2020                                               Hearing Room          5B

11:00 AM
CONT...      Ultimate Brands Inc                                                    Chapter 7
      order to get to some money. Alternatively, citing Morrissey Construction Co. v.
      Gantes (In re Gantes), 2016 Bankr. LEXIS 920 at *22 (B.A.P. 9th Cir. 2016),
      the Trustee argues that non-compliance with the rules does not affect any
      substantive right of the objectors and so the court can disregard non-
      compliance.

              The opponents also raise concerns about what will happen to their
      claims, which allege that the transfer by assignment of Ultimate Franchise,
      Inc.’s (UFI’s) assets to Debtor on the eve of bankruptcy was a fraudulent
      conveyance, making the assignment invalid. The opponents are concerned
      that the sale could potentially cutoff their ability to pursue the fraudulent
      transfer claim. In addition to the above procedural infirmities, objecting
      creditor, 660 BVD points out that the Trustee has only disclosed a potential
      buyer (Purchasing Franchisees) in his Reply. Further, the assets to be sold
      are not all of Debtor’s assets, but rather certain intellectual property and
      accompanying rights of the company, that would, in effect, allow the
      purchasers to "poach" Debtor’s franchise business without incurring any of
      the obligations of existing franchise agreements. The Reply also makes
      mention of a settlement agreement, which is an essential component of the
      proposed sale, but the settlement agreement has not been approved by this
      court pursuant to Rule 9019. 660 BVD also argues that there is reason to
      doubt that any purported auction would proceed in good faith and be truly
      open as there is evidence that a prior potential buyer, a Mr. Jean Michel
      Stern, attempted to purchase the Debtor’s assets for $750,000 in or around
      August of 2019, but the Purchasing Franchisees reportedly used their
      leverage as both interested buyers, and as a contract counterparty to resist
      and chill a deal with Mr. Stern. The Purchasing Franchisees then reportedly
      entered a deal purchasing selected assets for a much lower price than the
      $750,000 offered by Mr. Stern (but which is apparently not the deal at bar?).

             The opponents also argue that the sale does not appear to be
      supported by a valid business purpose aside from getting a sale finalized
      before the alleged doomsday of December 20, which is the deadline to

1/6/2020 4:38:39 PM                     Page 24 of 43
                                                                                      Exhibit "1"
                                                                                       Page 13
 Case 8:19-bk-12516-TA        Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20               Desc
                               Main Document    Page 12 of 34




                            United States Bankruptcy Court
                             Central District of California
                                        Santa Ana
                              Judge Theodor Albert, Presiding
                                 Courtroom 5B Calendar

Tuesday, January 7, 2020                                                   Hearing Room        5B

11:00 AM
CONT...       Ultimate Brands Inc                                                       Chapter 7
      assume or reject executory contracts. The opposition argues that, regarding
      the December 20 deadline that Trustee mentions in his business justification,
      it is absolutely clear that the January 31, 2020 date that the Trustee
      requested in the Operation Motion was shortened to December 20, 2019 only
      because of the purported "deal" between the Trustee and the Committee, and
      only at the insistence of counsel for the Trustee and the Committee. Rather
      than the court setting the purported December 20, 2019 deadline on its own
      and insisting that it remain in place at all costs, the court simply acquiesced to
      a request by the Trustee’s counsel to move the January 31, 2020 date to
      December 20, 2019, or so the argument goes. The opposition is quick to
      point out that the purported "deal" never materialized. As such, and in the
      absence of that purported "deal," there is, apparently, no reason for the
      December 20, 2019 "deadline" to remain in place at this time.

             Lastly, the opponents argue that the facts related above demonstrate
      that the sale is not proceeding in good faith pursuant to §363(m). As a
      remedy, the opposition seeks a continuance to allow the court to fully
      understand the scope of the sale, choose whether to approve the settlement
      agreement, and allow the Trustee to bring this motion in line with the various
      requirements of the LBRs and the Bankruptcy Code.

              Regarding a good faith determination, Trustee acknowledges the
      concerns raised by the opposition and the policy behind §363(m), but argues,
      citing no authority, that failing to obtain a good faith determination prior to the
      sale is not cause to deny this motion. Instead, Trustee argues that, because
      the sale will be in the form of a public auction, a request for a good faith
      determination can be filed after the sale when the buyer is known. Trustee
      also argues that a waiver of the 14-day stay imposed by FRBP 6004(h) is
      warranted because the Committee, currently operating over two dozen 18|8
      franchises, seeks certainty regarding the license and use of certain
      intellectual property assets in connection with their businesses. If the 14-day
      stay of FRBP 6004(h) is not waived in connection with this sale of all the
      estate’s interest in certain assets, argues the Trustee, the 18|8 franchisees

1/6/2020 4:38:39 PM                        Page 25 of 43
                                                                                        Exhibit "1"
                                                                                         Page 14
 Case 8:19-bk-12516-TA        Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20            Desc
                               Main Document    Page 13 of 34




                             United States Bankruptcy Court
                              Central District of California
                                         Santa Ana
                               Judge Theodor Albert, Presiding
                                  Courtroom 5B Calendar

Tuesday, January 7, 2020                                                Hearing Room        5B

11:00 AM
CONT...       Ultimate Brands Inc                                                     Chapter 7
      are likely to close their own franchises given the continuing uncertainty of who
      owns what asset.

              Normally, the court is very deferential to the Trustee’s business
      judgment, but not here. The Trustee can also be forgiven some of the
      apparent panic in trying to rush through what amounts to a sale of
      substantially all assets free of liens on effectively only 10 days’ notice. He
      apparently believes that December 20 is an impenetrable barrier, after which
      there will be nothing left to sell. But such a panicked rush is not the only or
      even the preferred remedy. On a complicated, contentious, multi-part motion
      involving requests for an order under §363(f) free of liens, a finding of good
      faith and waiver of the Rule 6004 stay, the time pressure is real but vastly
      exaggerated, while the due process concerns are also profound and not
      adequately addressed. The court sees no reason not to extend both the sale,
      deadline to assume or reject and the operating authority until this matter can
      be heard on more regular notice in January. It’s not as if this were a simple
      motion or the timetable were quite as dire as predicted. Rather, the better
      part of valor is to continue this sale to coincide with the Rule 9019 motion.
      The moving parts have been much better defined by now and that will afford
      more reasonable due process.

             However, the objectors must also realize that this estate apparently
      lacks viable alternatives and so the court will have to be convinced why a less
      than ideal sale is not still better than nothing at that time.

               Continue




                                   Party Information
  Debtor(s):
       Ultimate Brands Inc                      Represented By
1/6/2020 4:38:39 PM                       Page 26 of 43
                                                                                    Exhibit "1"
                                                                                     Page 15
 Case 8:19-bk-12516-TA         Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20        Desc
                                Main Document    Page 14 of 34




                             United States Bankruptcy Court
                              Central District of California
                                         Santa Ana
                               Judge Theodor Albert, Presiding
                                  Courtroom 5B Calendar

Tuesday, January 7, 2020                                                Hearing Room     5B

11:00 AM
CONT...         Ultimate Brands Inc                                               Chapter 7
                                                   Julie J Villalobos
  Trustee(s):
       Richard A Marshack (TR)                  Represented By
                                                  D Edward Hays
                                                  David Wood
                                                  Tinho Mang




1/6/2020 4:38:39 PM                       Page 27 of 43
                                                                                  Exhibit "1"
                                                                                   Page 16
Case 8:19-bk-12516-TA   Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20   Desc
                         Main Document    Page 15 of 34




                Exhibit “2”
Case 8:19-bk-12516-TA          Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20 Desc
                                Main Document    Page 16 of 34
                                                                         Page 1 of 15


               SETTLEMENT AND ASSET PURCHASE AGREEMENT
       This Settlement and Asset Purchase Agreement (“Agreement”) is entered into by and
between RICHARD A. MARSHACK, in his capacity as Chapter 7 trustee (“Trustee”) for the
bankruptcy estate (“Estate”) of Ultimate Brands, Inc. (“Debtor”), on the one hand, and the
Unofficial Committee of Ultimate Brands Franchisees (“Committee”) and Unofficial Committee
of Ultimate Brands Franchisees Cooperative Trust (“Buyer”), on the other hand. Trustee,
Committee, and Buyer are collectively referred to as the “Parties” or individually as a “Party.” A
schedule of all franchisees comprising members of the Committee is appended as Exhibit “1” and
incorporated by reference.

                                             Recitals
       A.     On June 28, 2019, Debtor filed a voluntary petition under Chapter 11 of Title 11 of
the United States Code. On August 8, 2019, Richard A. Marshack (previously defined as
“Trustee”) was appointed as the Chapter 11 trustee.

       B.     On August 29, 2019, the bankruptcy court entered an order converting the case to
Chapter 7. The Trustee was reappointed as the Chapter 7 Trustee.

       C.      Prior to the petition date, all of the interest(s) of Debtor’s affiliate, Ultimate
Franchises, Inc. (“UFI”), in certain franchise agreements were assigned to the Debtor.

       D.      Since the Trustee’s appointment, he has not invoiced any franchisee for royalty fees
or marketing fees, although some may have been voluntarily paid by individual franchisees.

        E.      Certain creditors of the Debtor and/or UFI dispute the validity of the assignment of
assets or interests of UFI to the Debtor.

       F.      On November 26, 2019, the Trustee filed its Motion for Order Authorizing Sale of
Substantially All of Debtor’s Assets (the “Sale Motion”).

        G.     The Trustee has agreed to sell all right, title, and interest of the Debtor in certain
assets to Buyer as defined in Paragraph 2 below, subject to overbid, and under the terms of this
Agreement.

                                           Agreement
        NOW, THEREFORE, in consideration of the mutual agreements and covenants set forth
in this Agreement, and for other good and valuable consideration, the sufficiency and adequacy of
which is acknowledged, the Parties agree as follows:

        1.      Rules of Construction. Each of the Parties acknowledges that it has participated
in the drafting of this Agreement and reviewed the terms of the Agreement and, as such, no rule
of construction shall apply in any interpretation of this Agreement which might result in this
Agreement being construed in favor or against either of them, including without limitation, any
rule of construction to the effect that ambiguities ought to be resolved against the drafting party.


{00472485}
1803955.1 - 32404.0001

                                                                                           Exhibit "2"
                                                                                            Page 17
Case 8:19-bk-12516-TA            Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20 Desc
                                  Main Document    Page 17 of 34
                                                                            Page 2 of 6

        2.      Purchased Assets. The Trustee shall transfer to Buyer all right, title, and interest
of the Debtor in all assets listed in Schedule A (“Purchased Assets”). The Purchased Assets shall
be transferred to Buyer where-is, as-is, and with all faults and defects, and the Trustee makes no
representation or warranty as to the Debtor’s current right, title, and interest in the Purchased
Assets. Buyer acknowledges that the Trustee is making no warranty as to the Estate’s right, title,
and interest in the Purchased Assets.

       3.      No Representation or Warranty. The Trustee makes no representations or
warranties as to the Purchased Assets except that Trustee warrants and represents he has not
previously conveyed any of the Purchased Assets. Buyer understands that the transfer of the
Purchased Assets is as-is, where-is, and with all faults and defects.

       4.      Cash Payment. Buyer shall fund an initial cash payment of $155,000 (“Cash
Payment”) to the Trustee no later than six days prior to December 17, 2019. The Trustee shall hold
the Cash Payment in a segregated account and such Cash Payment shall not constitute property of
the Estate unless and until the Closing Date. In the event that the Trustee deems another bidder
the Successful Bidder under paragraph 18 below or the Court denies the Trustee’s motion for an
order consistent with paragraph 15 below, the Trustee will return the Cash Payment within two
business days of said event.

        5.      Royalty Payments. The Committee, on behalf of its members, agrees to pay all
outstanding postpetition royalties under its members’ franchise agreements (the “Franchise
Agreements”) at the reduced rate of 3.5% of franchisees’ gross revenues in accordance with
traditional accounting practices (“Compromised Postpetition Royalties”) for the period of June 28,
2019, through and including December 1, 2019 (“Postpetition Royalty Period”). The
Compromised Postpetition Royalties shall be subject to adjustment for corporately-issued gift
cards and cross-center membership reductions in line with past practices, to the extent shown in
Schedule B. Each individual member of the Committee which owes prepetition royalties further
agrees to pay all outstanding prepetition amounts, subject to their individual agreement with the
Trustee as to the amounts owed (“Prepetition Royalties”) without any offset, defense, or other
claim to reduce such amounts, other than as shown on Schedule C-1, and subject to approval of
any compromise under Federal Rule of Bankruptcy Procedure 9019. Each franchisee shall be
responsible for paying only its own royalties. No franchisee shall be liable for the obligations of
any other franchisee, and the Buyer shall not be liable for the obligations of any franchisee.

The Committee and Buyer shall cooperate in good faith with the Trustee to compile information
about the amount of Prepetition Royalties and Compromised Postpetition Royalties. The Trustee
agrees that the amount of Prepetition Royalties owed by all members of the Committee not listed
on the spreadsheet attached as Exhibit “2” shall be $0.00. The Trustee further agrees that he shall
not seek Prepetition Royalties from any member of the Committee in excess of the amount listed
on Exhibit 2. In exchange for the Compromised Postpetition Royalties and Prepetition Royalties,
each franchisee will be deemed to have purchased all rights of the Estate to collect royalties from
such franchisee. Together, the Compromised Postpetition Royalties and Prepetition Royalties
shall be referred to as the “Royalty Component.”

        6.     No Offset or Defense. No franchisee shall be entitled to exercise any right of offset,
mitigation, recoupment, or other defense under any legal, statutory, or equitable theory, for any


{00472485}4811-9995-2464, v. 1
1803955.1 - 32404.0001

                                                                                           Exhibit "2"
                                                                                            Page 18
Case 8:19-bk-12516-TA            Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20 Desc
                                  Main Document    Page 18 of 34
                                                                            Page 3 of 6

portion of the Royalty Component. The Committee waives on behalf of its franchisees all claims
against the Estate, whether arising under contract, agreement, California Franchise Investment
Law or other federal or state statute, regulation, common law, tort, the Bankruptcy Code, whether
arising under law or equity, known or unknown.

       7.     Validity of Assignment. As between the Parties, the Parties agree and
acknowledge that the pre-petition assignment of certain assets to the Debtor from UFI was valid,
and that the Debtor is the sole entity authorized to operate the Debtor’s business and serve as a
franchisor under the Franchise Agreements, as assignee of such agreements and business assets
from UFI, and waive any and all claims contesting the validity of such assignment to the Debtor
and the Debtor’s entitlement to any of the Purchased Assets.

        8.     Waiver under Civil Code § 1542. The Committee acknowledges that, except as
expressly stated in this Agreement, they may be releasing unknown claims related to the Royalty
Component and any other claims, defenses, or causes of action related to the Royalty Component,
and after reviewing and comprehending the scope of Civil Code § 1542, reproduced in full below,
expressly waive all rights under California Civil Code section 1542 which provides:

         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
         CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
         TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
         RELEASE AND THAT IF KNOWN BY HIM OR HER WOULD HAVE
         MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
         DEBTOR OR RELEASED PARTY.

         9.     Consent of Franchisees from Royalty Component. Unless an individual member
of the Committee disagreeing with any portion of the Royalty Component informs the Trustee in
writing prior to the execution of this Agreement, with any and all such writing(s) appended to this
Agreement in Schedule C-2, all members of the Committee shall be deemed to accept and consent
to payment of the Royalty Component upon the signing of this Agreement by the Committee’s
designated representative(s), subject to paragraph 5. Committee members listed in Schedule C-2
are excepted from paragraphs 5-11 of this Agreement. The Committee represents and warrants that
the majority of Committee members in number and amount will accept the Royalty Component.
For clarity, the list of all members of the Committee participating in and accepting the Royalty
Component are listed in Schedule D, and each agree to pay the Royalty Component in the amounts
listed in Schedule D.

        10.    Payment of Royalty Component. All payments for the Compromised Postpetition
Royalties shall be made in full within two business days of the date that an order approving the
Royalty Component becomes final and non-appealable, or such other date(s) as the Trustee and a
franchisee may agree. All payments for Prepetition Royalties shall be made immediately upon
agreement between each franchisee and the Trustee as to the amount owed, or such other date(s)
as the Trustee and a franchisee may agree. Except for the payment of the Royalty Component, no
franchisee shall have any further obligations to the Debtor or under any Franchise Agreement.
Other than payment of the Royalty Component, the Trustee waives any and all claims against the
members of the Committee in connection with the Purchased Assets and the Franchise
Agreements. The Trustee shall deposit all payments of the Royalty Component into a segregated


{00472485}4811-9995-2464, v. 1
1803955.1 - 32404.0001

                                                                                          Exhibit "2"
                                                                                           Page 19
Case 8:19-bk-12516-TA            Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20 Desc
                                  Main Document    Page 19 of 34
                                                                            Page 4 of 6

account (“Royalty Account”) along with any other payment of pre-petition or post-petition
royalties not otherwise included in the Royalty Component (if any), and such Royalty Account
shall be subject to third-party claims (if any) to the funds held within, with such claims to be
resolved prior to payment of funds from the Royalty Account. To the extent that claims arising
from the Franchise Agreements may exist, the Royalty Component shall be free & clear of such
claims, with those claims attaching to the Royalty Account. Timely payment of the Royalty
Component is a condition precedent to the effectiveness of the Trustee’s waivers in the above
paragraphs. Upon a franchisee’s failure to make a timely payment of the Royalty Component, the
Trustee shall provide written notification of default to such franchisee, and such franchisee shall
have seven (7) days to cure, or otherwise be in material breach of this Agreement.

        11.      Rejection of Franchise Agreements. If the sale to the Buyer is consummated, the
Franchise Agreements of each member of the Committee shall be deemed rejected and terminated
under 11 U.S.C. § 365. In connection with the deemed rejection, the members of the Committee
shall not file any proof of claim and shall waive any claim against the Estate based on the rejection
of the Franchise Agreements.

        12.     Initial Bid. Together, the Cash Payment and Royalty Component shall be
considered an “Initial Bid” for the Purchased Assets. The Trustee represents and warrants that he
has not signed any other sale agreement prior to this Agreement. Payments shall be made payable
to “Richard A. Marshack, Chapter 7 Trustee” and delivered to Marshack Hays LLP, 870 Roosevelt
Irvine, California 92620.

       13.     Overbids. The sale of the Purchased Assets shall be subject to overbid at an open
auction to be held in the Bankruptcy Court at the time of the hearing on the Sale Motion.

       14.     Closing Date. With the mutual agreement of the Parties, a closing date (the
“Closing Date”) shall be set not later than 15 days after the Bankruptcy Court enters an order
approving the sale of the Purchased Assets to Buyer.

        15.     Bankruptcy Court Approval Required. The Trustee has filed and served a Sale
Motion requesting a finding from the bankruptcy court that the Successful Bidder is a good faith
purchaser for value as defined in 11 U.S.C. § 363(m), and the sale shall be free and clear of all
liens, claims, interests, and encumbrances under 11 U.S.C. § 363(f), with any lien, claim, etc. to
attach to the proceeds of sale, including specifically any claims regarding the Purchased Assets
and Royalty Component to attach to such proceeds. The Parties acknowledge and agree that
Bankruptcy Court approval of this Agreement and the Sale Motion is a condition precedent to this
Agreement’s effectiveness; provided, however that, if the Court approves the Agreement without
approving the compromise and settlement provided for in paragraphs 5-11, the Agreement shall
take effect except with respect to those paragraphs. In that case, Court approval of paragraphs 5-
11 in accordance with paragraph 16 will remain a condition precedent to paragraphs 5-11.
Moreover, the Parties expressly acknowledge that this Agreement is subject to overbid.

       16.    Conditional Settlement by Committee. The compromise and settlement provided
for in paragraphs 5-11 of this Agreement is expressly conditioned upon approval by the
Bankruptcy Court, and the approval of the Buyer as the Successful Bidder. If the Buyer is not
deemed the Successful Bidder, the Committee shall not be obligated to pay the Royalty


{00472485}4811-9995-2464, v. 1
1803955.1 - 32404.0001

                                                                                           Exhibit "2"
                                                                                            Page 20
Case 8:19-bk-12516-TA            Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20 Desc
                                  Main Document    Page 20 of 34
                                                                            Page 5 of 6

Component, the mutual waivers in this Agreement shall not be effective, and this Agreement shall
terminate as to paragraphs 5-11 of this Agreement. The Trustee shall prepare, file, and serve
noticed motion(s) for an order approving and authorizing the Royalty Component under Federal
Rule of Bankruptcy Procedure 9019 and the rejection and termination of the Franchise
Agreements. The Trustee shall cooperate with the Committee regarding the form of the motions
and proposed orders, but the final form of such motions and orders shall be in the Trustee’s sole
and absolute discretion, subject to the Committee’s rights to object to any inconsistency or
inaccuracy in such motions or orders. If the Court does not enter an order approving the Royalty
Component compromise, neither the Committee nor its members shall be obligated under the terms
of this Agreement to pay the Royalty Component. In that event, the Trustee reserves all rights to
prosecute collections of the Royalty Component and the Committee and its members reserve all
rights and defenses in connection with the Franchise Agreements.

       17.     Authority to Sign. The authorized signatory below on behalf of the Committee
represents and warrants that s/he has the authority on behalf of the Committee comprised of all
members listed in Exhibit “1” to sign the Agreement and effectuate every provision of this
Agreement.

        18.     Trustee’s Liability. The Trustee is signing this Agreement solely in his capacity
as the Chapter 7 Trustee of the Estate. Nothing contained in this Agreement shall in any way
impute liability to Richard A. Marshack individually, his counsel of record Marshack Hays LLP,
his accountants, agents, or anyone acting on his or their behalf.

       19.     Committee Representative Liability. The undersigned authorized representative
of the Committee is signing solely in his capacity as representative of the Committee. Nothing
contained in this Agreement shall in any way impute liability to the representative individually,
his accountants, agents, or anyone acting on his or their behalf. Moreover, nothing in this
agreement shall in any way impute liability to the Committee’s counsel, G&B Law, LLP.

       20.      Attorneys’ Fees and Costs. Each of the Parties shall each bear the cost of their
own respective attorneys’ fees and costs incurred in connection with their investigation,
negotiation, and documentation of this Agreement. Nothing in this Agreement limits the ability of
the Trustee or retained professionals from seeking allowance of compensation from the Estate for
services related to this matter.

       21.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California applicable to contracts made and is to be
performed entirely within such state. In the event of any dispute, the United States Bankruptcy
Court for the Central District of California, Santa Ana Division, shall be the exclusive forum to
resolve such dispute.

       22.      Entire Agreement. The Parties to this Agreement represent and warrant that they
have read this Agreement in its entirety, that they fully understand their rights and obligations
under this Agreement, that they have executed this Agreement freely and voluntarily, that this
Agreement constitutes the entire understanding and agreement between the Parties with respect to
the matters referred to in this Agreement, and that there are no other representations, covenants, or
other prior or contemporaneous agreements which are not specifically incorporated. The Parties


{00472485}4811-9995-2464, v. 1
1803955.1 - 32404.0001

                                                                                           Exhibit "2"
                                                                                            Page 21
Exhibit "2"
 Page 22
Case 8:19-bk-12516-TA            Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20               Desc
                                  Main Document    Page 22 of 34



                                            Schedule A

                                     PURCHASED ASSETS

        All 18|8 trademarks, service marks, and related commercial symbols

        The 18|8 Brand System including its distinctive format, methods, procedures, signs,
         designs, layouts, standards, and specifications

        Confidential Information relating to developing and operating 18|8 Salons including,
         without limitation:

             1. Training and operations materials and manuals;
             2. Methods, formats, specifications, standards, systems, procedures, sales and
                marketing techniques in developing and operating 18|8 Salons;
             3. Marketing and advertising materials;
             4. All computer software and other technology that is proprietary to the Company;
             5. Customer lists, POS databases, communication and retention programs, and data
                used or generated in connection with those programs; and
             6. Graphic designs and related intellectual property.

        Franchise System website including all intellectual property and other rights in the
         website and all information contained therein

        Franchise System social media accounts and login credentials

        Franchise System Gmail accounts and login credentials




{00472485}4811-9995-2464, v. 1
1803955.1 - 32404.0001

                                                                                          Exhibit "2"
                                                                                           Page 23
Case 8:19-bk-12516-TA            Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20                    Desc
                                  Main Document    Page 23 of 34



                                                             Schedule B

                                       POSTPETITION ROYALTY ADJUSTMENTS

                                             Membership        June 28 - July 31
                                            and Gift Card    Royalties Already Paid    TOTAL
                                               Credits               at 8%            Adjustments
    Ted Sheeley                                                                   -             -
    Joe Bryan                                       (669)                   (6,772)        (7,442)
    Andrew Hulse                                    (217)                   (6,870)        (7,087)
    Chris Brown                                     (350)                   (6,033)        (6,383)
    Neeraj Khanna
    David Floyd                                                             (3,761)        (3,761)
    Skip and Nancy Plesnarski                      (1,258)                  (5,844)        (7,102)
    Geoff Sampson                                   (401)                   (5,279)        (5,680)
    Robin and Jim Della Penna                                               (4,010)        (4,010)
    Keith Blanco                                    (164)                                   (164)
    David Schlockman / Austin Graff                                         (2,251)        (2,251)
    Susan Hawkins / Dennis Funkhouser                                       (3,946)        (3,946)
    Erich Herman                                                            (2,734)        (2,734)
    Kristine Givens                                 (315)                   (1,977)        (2,292)
    Ash Seth                                                                (1,724)        (1,724)
    Mark Ravenscraft                                                        (1,961)        (1,961)
    David Klein                                                             (2,899)        (2,899)
    Walt and Cathy Kozlowski                                                (1,305)        (1,305)
    Regina Shanklin                                   (80)                  (1,968)        (2,048)
    Jeff Forney                                       (59)                  (2,085)        (2,144)
    Jeff Eggert                                    (4,086)                  (6,293)       (10,379)
    Joe O'Brien                                       (22)                  (3,006)        (3,028)
    Craig Howard                                   (2,006)                  (3,239)        (5,245)
    Steve Nordeen
    TOTAL                                        (9,627)                   (73,958)       (83,585)




           {00472485}4811-9995-2464, v. 1
           1803955.1 - 32404.0001

                                                                                               Exhibit "2"
                                                                                                Page 24
Case 8:19-bk-12516-TA          Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20   Desc
                                Main Document    Page 24 of 34



                                                         Schedule C-1

                                          PREPETITION ROYALTY EXCEPTIONS

                              Keith Blanco
                              Asserts that Prepetition Royalties
                              were waived.

                              Ted Sheeley
                              Asserts defenses to payment and
                              inability to pay

                              Scott Stearns
                              Asserts inability to pay




         {00472485}4811-9995-2464, v. 1
         1803955.1 - 32404.0001

                                                                            Exhibit "2"
                                                                             Page 25
Case 8:19-bk-12516-TA           Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20             Desc
                                 Main Document    Page 25 of 34



                                                      Schedule C-2

                         WRITTEN NONCONSENT OF COMMITTEE MEMBERS

                                      and Samir Alami does not intend to participate.
                                           His written nonconsent will follow.




     {00472485}4811-9995-2464, v. 1
     1803955.1 - 32404.0001

                                                                                        Exhibit "2"
                                                                                         Page 26
Case 8:19-bk-12516-TA               Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20                           Desc
                                     Main Document    Page 26 of 34



                                                    Schedule D

   RESTATED LIST OF COMMITTEE MEMBERS PARTICIPATING IN ROYALTY
            COMPONENT AND ROYALTY PAYMENT AMOUNTS

              [Subject to increase in final reconciliation between the Trustee and Franchisees]
                                                                                  June 28 ‐
                                                Total                              July 31
                                   Ordinary   Ordinary                Members     Royalties
                        Ordinary   Marketin   Royalty +   Royalties   hip and      Already
                        Royalty    g Fee at   Marketing    at 3.5%    Gift Card    Paid at     TOTAL
                         at 7%        1%         Fee        Rate       Credits       8%       OFFSETS     Net Due

  Scott Stearns*          21,498      3,071      24,569     10,749            ‐           ‐          ‐      10,749

  Ted Sheeley             15,123      2,160      17,283      7,561            ‐           ‐          ‐       7,561

  Joe Bryan               29,948      4,278      34,226     14,974       (669)      (6,772)    (7,442)       7,532

  Andrew Hulse            26,551      3,793      30,343     13,275       (217)      (6,870)    (7,087)       6,189

  Chris Brown             24,986      3,569      28,555     12,493       (350)      (6,033)    (6,383)       6,110

  Neeraj Khanna           32,410      4,630      37,040     16,205      (3,238)     (7,817)   (11,055)       5,150

  David Floyd             17,795      2,542      20,337      8,897       (151)      (3,761)    (3,912)       4,986
  Skip and Nancy
  Plesnarski              24,125      3,446      27,571     12,062      (1,258)     (5,844)    (7,102)       4,961

  Geoff Sampson           21,031      3,004      24,035     10,515       (401)      (5,279)    (5,680)       4,836
  Robin and Jim Della
  Penna                   16,226      2,318      18,544      8,113                  (4,010)    (4,010)       4,103

  Keith Blanco             7,963      1,138       9,101      3,982       (164)                   (164)       3,818
  David Schlockman /
  Austin Graff            11,888      1,698      13,586      5,944                  (2,251)    (2,251)       3,693
  Susan Hawkins /
  Dennis Funkhouser       15,354      2,193      17,547      7,677       (264)      (3,946)    (4,210)       3,467

  Erich Herman            11,757      1,680      13,437      5,879       (552)      (2,734)    (3,286)       2,592

  Kristine Givens          9,105      1,301      10,406      4,553       (315)      (1,977)    (2,292)       2,260

  Ash Seth                 7,801      1,114       8,915      3,900       (157)      (1,724)    (1,882)       2,019

  Mark Ravenscraft        10,431      1,490      11,921      5,215      (1,349)     (1,961)    (3,311)       1,905

  David Klein              9,447      1,350      10,796      4,723          45      (2,899)    (2,854)       1,869
  Walt and Cathy
  Kozlowski                5,758       823        6,581      2,879         241      (1,305)    (1,064)       1,815

  Regina Shanklin          7,725      1,104       8,828      3,862         (80)     (1,968)    (2,048)       1,814

  Jeff Forney              7,600      1,086       8,686      3,800         (59)     (2,085)    (2,144)       1,656

  Jeff Eggert             24,022      3,432      27,454     12,011      (4,086)     (6,293)   (10,379)       1,632

  Joe O'Brien              9,220      1,317      10,537      4,610         (22)     (3,006)    (3,028)       1,582

  Craig Howard             9,570      1,367      10,937      4,785           3      (3,239)    (3,236)       1,549




{00472485}4811-9995-2464, v. 1
1803955.1 - 32404.0001

                                                                                                         Exhibit "2"
                                                                                                          Page 27
Case 8:19-bk-12516-TA             Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20                    Desc
                                   Main Document    Page 27 of 34



  Steve Nordeen           6,012      859     6,871     3,006          ‐    (1,411)    (1,411)      1,596
                        383,345   54,763   438,109   191,673   (13,043)   (83,185)   (96,229)     95,444
  TOTAL




* Franchisee cannot promptly pay the full amount due and therefore requests a reduction and/or a
payment plan.




{00472485}4811-9995-2464, v. 1
1803955.1 - 32404.0001

                                                                                                Exhibit "2"
                                                                                                 Page 28
Case 8:19-bk-12516-TA            Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20       Desc
                                  Main Document    Page 28 of 34



                                          Exhibit “1”

  UNOFFICIAL COMMITTEE OF ULTIMATE BRANDS FRANCHISEES MEMBERS

  Ted Sheeley                                           Kristine Givens
  Joe Bryan                                             Ash Seth
  Andrew Hulse                                          Mark Ravenscraft
  Chris Brown                                           David Klein
  Neeraj Khanna                                         Walt and Cathy Kozlowski
  David Floyd                                           Regina Shanklin
  Skip and Nancy Plesnarski                             Jeff Forney
  Geoff Sampson                                         Jeff Eggert
  Robin and Jim Della Penna                             Joe O'Brien
  Keith Blanco                                          Craig Howard
  David Schlockman / Austin Graff                       Steve Nordeen
  Susan Hawkins / Dennis Funkhouser                     Samer Alami
  Erich Herman                                          Scott Stearns




{00472485}4811-9995-2464, v. 1
1803955.1 - 32404.0001

                                                                                   Exhibit "2"
                                                                                    Page 29
Case 8:19-bk-12516-TA              Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20   Desc
                                    Main Document    Page 29 of 34



                                              Exhibit “2”

          SPREADSHEET FROM OCTOBER 24, 2019 SENT TO COMMITTEE AND
                   REPRODUCED HERE FOR CLARIFICATION




  {00472485}4811-9995-2464, v. 1
  1803955.1 - 32404.0001

                                                                                Exhibit "2"
                                                                                 Page 30
      Case 8:19-bk-12516-TA                   Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20                                                 Desc
                                               Main Document    Page 30 of 34

                                        Ultimate Franchises, Inc.
                                Past Due Amounts for Current Franchisees

                                                  Transaction                                                              Open
                                       Date          Type                    Num             Terms        Due Date        Balance
Cassie Humphries
                                    03/31/2019   Invoice         4612                   Due on receipt   04/01/2019           220.37
                                    04/30/2019   Invoice         4649                   Due on receipt   05/01/2019          1,079.54
                                    05/31/2019   Invoice         4693                   Due on receipt   06/01/2019          1,124.37
                                    06/30/2019   Invoice         4739                   Due on receipt   07/01/2019           967.32
                                    07/31/2019   Invoice         4779                   Due on receipt   08/01/2019          1,263.05
Total for Cassie Humphries                                                                                            $      4,654.65      $     4,654.65
Ed McBride
                                    06/30/2019   Invoice         4705                   Due on receipt   07/01/2019           409.52
                                    07/31/2019   Invoice         4749                   Due on receipt   08/01/2019          1,512.42
Total for Ed McBride                                                                                                  $      1,921.94      $     1,921.94
Hunter & Myers LLC
                                    08/29/2019   Journal Entry   NSF Returns                             08/29/2019           631.53
Total for Hunter & Myers LLC                                                                                          $       631.53       $      631.53
Jose Garcia Trevino
                                    02/28/2018   Invoice         3534                   Due on receipt   03/01/2018          1,740.85
                                    03/31/2018   Invoice         3608                   Due on receipt   04/01/2018          2,517.20
                                    05/31/2018   Invoice         3726                   Due on receipt   06/01/2018          2,550.78
                                    06/30/2018   Invoice         3803                   Due on receipt   07/01/2018          2,012.75
                                    07/31/2018   Invoice         3887                   Due on receipt   08/01/2018          2,397.76
                                    08/31/2018   Invoice         3971                   Due on receipt   09/01/2018          2,254.22
                                    09/30/2018   Invoice         4088                   Due on receipt   10/01/2018          2,290.77
                                    10/31/2018   Invoice         4167                   Due on receipt   11/01/2018          2,341.01
                                    01/31/2019   Invoice         4445                   Due on receipt   02/01/2019          2,319.63
                                    08/09/2019   Journal Entry   July Royalty NSF                        08/09/2019          1,953.89
Total for Jose Garcia Trevino                                                                                         $     22,378.86      $    22,378.86
Kara Davidson
                                    03/27/2017   Journal Entry                                           03/27/2017          1,515.20
                                    04/10/2017   Journal Entry   March NSF                               04/10/2017          1,728.64
                                    05/09/2017   Journal Entry   April NSF                               05/09/2017          2,308.32
                                    07/10/2017   Journal Entry   June NSF                                07/10/2017          1,972.69
                                    07/20/2017   Journal Entry   June NSF(2)                             07/20/2017          2,969.50
                                    07/31/2017   Invoice         2923                   Due on receipt   07/31/2017          2,120.48
                                    07/31/2017   Invoice         2922                   Due on receipt   07/31/2017          2,281.59
                                    08/31/2017   Invoice         3015                   Due on receipt   09/01/2017          2,114.67
                                    08/31/2017   Invoice         3014                   Due on receipt   09/01/2017          2,779.71
                                    09/30/2017   Invoice         3110                   Due on receipt   10/01/2017          2,060.39
                                    09/30/2017   Invoice         3109                   Due on receipt   10/01/2017          2,936.38
                                    10/31/2017   Invoice         3193                   Due on receipt   11/01/2017          1,155.28
                                    10/31/2017   Invoice         3192                   Due on receipt   11/01/2017          3,756.14
                                    11/30/2017   Invoice         3270                   Due on receipt   12/01/2017          3,312.96
                                    11/30/2017   Invoice         3271                   Due on receipt   12/01/2017          1,071.30
                                    12/31/2017   Invoice         3350                   Due on receipt   01/01/2018          4,256.23
                                    01/31/2018   Invoice         3425                   Due on receipt   02/01/2018          3,918.33
                                    02/28/2018   Invoice         3492                   Due on receipt   03/01/2018          3,622.43
                                    03/31/2018   Invoice         3564                   Due on receipt   04/01/2018          4,277.88
                                    06/30/2018   Journal Entry   JE063018-REMOVE NSF                     06/30/2018         -2,318.28
                                    01/10/2019   Journal Entry   Dec Royalty NSF                         01/10/2019          4,397.15
                                    02/11/2019   Journal Entry   Jan Royalty NSF                         02/11/2019          3,735.58
                                    03/08/2019   Journal Entry   Feb Royalty NSF                         03/08/2019          3,359.35
                                    04/05/2019   Journal Entry   March Royalty NSF                       04/05/2019          4,291.86
                                    05/06/2019   Journal Entry   April Royalty NSF                       05/06/2019          3,358.42
                                    06/10/2019   Journal Entry   May Royalty NSF                         06/10/2019          4,187.13
                                    06/30/2019   Invoice         4707                   Due on receipt   07/01/2019          3,982.97
                                    07/31/2019   Invoice         4751                   Due on receipt   08/01/2019          3,797.16
Total for Kara Davidson                                                                                               $     78,949.46      $    78,949.46
Keith Blanco
                                    11/30/2017   Invoice         3318                   Due on receipt   12/01/2017          3,840.31
                                    11/30/2017   Credit Memo     3336                                    11/30/2017         -1,000.00
                                    12/31/2017   Invoice         3396                   Due on receipt   01/01/2018          3,089.11
                                    12/31/2017   Credit Memo                                             12/31/2017         -1,000.00
                                    12/31/2017   Invoice         3397                   Due on receipt   01/01/2018          1,938.26
                                    01/04/2018   Journal Entry   ACH Returns - Blanco                    01/04/2018          2,039.32




                                                                                                                                        Exhibit "2"
                                                                                                                                         Page 31
      Case 8:19-bk-12516-TA       Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20                                                Desc
                                   Main Document    Page 31 of 34

                         01/31/2018   Invoice         3465                  Due on receipt   02/01/2018         3,231.28
                         01/31/2018   Invoice         3466                  Due on receipt   02/01/2018         1,667.99
                         01/31/2018   Credit Memo     3549                                   01/31/2018        -1,000.00
                         02/28/2018   Invoice         3530                  Due on receipt   03/01/2018         2,893.05
                         02/28/2018   Credit Memo     3550                                   02/28/2018        -1,000.00
                         02/28/2018   Invoice         3531                  Due on receipt   03/01/2018         1,515.48
                         03/31/2018   Invoice         3603                  Due on receipt   04/01/2018         4,035.57
                         03/31/2018   Invoice         3604                  Due on receipt   04/01/2018         2,023.82
                         04/30/2018   Invoice         3662                  Due on receipt   05/01/2018         3,513.41
                         04/30/2018   Invoice         3663                  Due on receipt   05/01/2018           431.12
                         05/31/2018   Invoice         3722                  Due on receipt   06/01/2018           212.99
                         05/31/2018   Invoice         3721                  Due on receipt   06/01/2018         3,618.20
                         06/30/2018   Invoice         3798                  Due on receipt   07/01/2018         3,802.60
                         06/30/2018   Invoice         3799                  Due on receipt   07/01/2018           754.45
                         07/31/2018   Invoice         3892                  Due on receipt   08/01/2018         3,094.87
                         07/31/2018   Invoice         3883                  Due on receipt   08/01/2018         1,348.19
                         08/31/2018   Invoice         3966                  Due on receipt   09/01/2018         3,753.07
                         08/31/2018   Invoice         3967                  Due on receipt   09/01/2018         1,220.52
                         09/30/2018   Invoice         4082                  Due on receipt   10/01/2018         1,312.03
                         09/30/2018   Invoice         4083                  Due on receipt   10/01/2018         1,851.40
                         10/31/2018   Invoice         4164                  Due on receipt   11/01/2018         3,880.37
                         10/31/2018   Invoice         4165                  Due on receipt   11/01/2018         2,092.53
                         11/30/2018   Invoice         4270                  Due on receipt   12/01/2018         1,730.87
                         11/30/2018   Invoice         4260                  Due on receipt   12/01/2018         1,489.86
                         11/30/2018   Invoice         4259                  Due on receipt   12/01/2018         3,996.95
                         12/31/2018   Invoice         4346                  Due on receipt   01/01/2019         2,942.26
                         12/31/2018   Invoice         4347                  Due on receipt   01/01/2019         1,413.56
                         12/31/2018   Invoice         4318                  Due on receipt   01/01/2019         1,310.12
                         01/31/2019   Invoice         4440                  Due on receipt   02/01/2019         3,517.71
                         01/31/2019   Invoice         4441                  Due on receipt   02/01/2019         1,765.05
                         01/31/2019   Invoice         4414                  Due on receipt   02/01/2019         1,593.07
                         02/28/2019   Invoice         4497                  Due on receipt   03/01/2019         1,762.37
                         02/28/2019   Invoice         4525                  Due on receipt   03/01/2019         3,241.43
                         02/28/2019   Invoice         4526                  Due on receipt   03/01/2019         1,672.25
                         03/31/2019   Invoice         4610                  Due on receipt   04/01/2019         3,411.78
                         03/31/2019   Invoice         4598                  Due on receipt   04/01/2019         2,156.93
                         03/31/2019   Invoice         4576                  Due on receipt   04/01/2019         2,069.54
                         04/30/2019   Invoice         4646                  Due on receipt   05/01/2019         3,441.36
                         04/30/2019   Invoice         4647                  Due on receipt   05/01/2019         2,160.12
                         04/30/2019   Invoice         4623                  Due on receipt   05/01/2019         2,051.34
                         05/31/2019   Invoice         4699                  Due on receipt   06/01/2019         2,614.72
                         05/31/2019   Invoice         4690                  Due on receipt   06/01/2019         4,020.13
                         05/31/2019   Invoice         4666                  Due on receipt   06/01/2019         2,118.03
                         06/30/2019   Invoice         4709                  Due on receipt   07/01/2019         2,382.90
                         06/30/2019   Invoice         4735                  Due on receipt   07/01/2019         2,844.58
                         06/30/2019   Invoice         4734                  Due on receipt   07/01/2019         4,295.35
                         07/31/2019   Invoice         4776                  Due on receipt   08/01/2019         4,033.16
                         07/31/2019   Invoice         4753                  Due on receipt   08/01/2019         2,752.14
                         07/31/2019   Invoice         4777                  Due on receipt   08/01/2019         2,556.72
Total for Keith Blanco                                                                                    $   122,504.24      $   122,504.24
Scott Stearns
                         02/10/2018   Journal Entry   Jan NSF                                02/10/2018         4,526.60
                         03/12/2018   Journal Entry   Feb NSF                                03/12/2018         4,240.11
                         04/06/2018   Journal Entry   March NSF                              04/06/2018         5,466.32
                         05/10/2018   Journal Entry   April NSF Returns                      05/10/2018         4,673.45
                         06/08/2018   Journal Entry   May NSF Returns                        06/08/2018         3,988.94
                         06/30/2018   Journal Entry   JE063018-REMOVE NSF                    06/30/2018        -4,115.26
                         07/08/2018   Journal Entry   June NSF Returns                       07/08/2018         4,176.75
                         08/10/2018   Journal Entry   July NSF Returns                       08/10/2018         4,488.29
                         09/10/2018   Journal Entry   Aug NSF Return                         09/10/2018         5,844.87
                         09/30/2018   Invoice         4073                  Due on receipt   10/01/2018         5,578.85
                         10/31/2018   Invoice         4156                  Due on receipt   11/01/2018         4,633.35
                         11/30/2018   Invoice         4252                  Due on receipt   12/01/2018         4,632.90
                         12/31/2018   Invoice         4338                  Due on receipt   01/01/2019         3,012.11
                         01/31/2019   Invoice         4434                  Due on receipt   02/01/2019         3,621.88
                         02/28/2019   Invoice         4517                  Due on receipt   03/01/2019         3,938.79
                         03/31/2019   Invoice         4588                  Due on receipt   04/01/2019         4,219.70
                         04/30/2019   Invoice         4639                  Due on receipt   05/01/2019         4,435.88
                         05/31/2019   Invoice         4683                  Due on receipt   06/01/2019         4,804.57




                                                                                                                           Exhibit "2"
                                                                                                                            Page 32
      Case 8:19-bk-12516-TA             Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20                                              Desc
                                         Main Document    Page 32 of 34




                               06/30/2019   Invoice         4727                Due on receipt   07/01/2019        4,858.85
                               07/31/2019   Invoice         4770                Due on receipt   08/01/2019        4,157.23
Total for Scott Stearns                                                                                       $   81,184.18      $     81,184.18
Ted & Tara Sheeley
                               11/29/2018   Journal Entry   Sheeley NSF                          11/29/2018        3,472.60
                               12/10/2018   Journal Entry   Sheeley NSF                          12/10/2018        3,670.20
                               02/11/2019   Journal Entry   Jan Royalty NSF                      02/11/2019        1,443.09
                               03/08/2019   Journal Entry   Feb Royalty NSF                      03/08/2019        1,490.68
                               04/05/2019   Journal Entry   March Royalty NSF                    04/05/2019        1,777.56
                               06/10/2019   Journal Entry   May Royalty NSF                      06/10/2019        1,680.78
                               06/30/2019   Invoice         4715                Due on receipt   07/01/2019        1,680.78
                               07/03/2019   Journal Entry   June Royalty NSF                     07/03/2019        1,615.17
                               08/09/2019   Journal Entry   July Royalty NSF                     08/09/2019        3,448.28
Total for Ted & Tara Sheeley                                                                                  $   20,279.14      $     20,279.14
Walt Kozlowski
                               08/29/2019   Journal Entry   NSF Returns                          08/29/2019         367.44
Total for Walt Kozlowski                                                                                      $     367.44       $       367.44


                                                                                                                                  $   332,871.44




                                                                                                                              Exhibit "2"
                                                                                                                               Page 33
         Case 8:19-bk-12516-TA                   Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20                                      Desc
                                                  Main Document    Page 33 of 34
                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): EX HIBITS “1”AND “2”TO ORDER GRANTING
TRUSTEE’S SALE MOTION AND (1) AUTHORIZING SALE (A) OUTSIDE THE ORDINARY COURSE OF BUSINESS;
(B) FREE AND CLEAR OF LIENS, CLAIMS, AND ENCUMBRANCES; (2) DETERMINING THE BUY ER AS A GOOD
FAITH PURCHASER UNDER 11 U.S.C. § 363(M); AND (3) W AIVING THE 14-DAY STAY OF FRBP 6004 will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                          Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On January 24, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.
   MAIL REDIRECTED TO TRUSTEE 08/13/19
   DEBTOR
   ULTIMATE BRANDS INC
   30821 SEMINOLE PL
   LAGUNA NIGUEL, CA 92677-2456

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY , OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 24, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
  The Honorable Theodor C. Albert – via personal delivery
  PRESIDING JUDGE’S COPY
  United States Bankruptcy Court
  Central District of California
  Ronald Reagan Federal Building and Courthouse
  411 West Fourth Street, Suite 5085 / Courtroom 5B
  Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 24, 2020                 Cynthia Bastida                                              /s/ Cynthia Bastida
  Date                             Printed Name                                                 Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1
         Case 8:19-bk-12516-TA                   Doc 326 Filed 01/24/20 Entered 01/24/20 11:19:20                                      Desc
                                                  Main Document    Page 34 of 34
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

        ATTORNEY FOR INTERESTED PARTY MAX IM COMMERCIAL CAPITAL, LLC: Andrew K Alper
         aalper@frandzel.com, rsantamaria@frandzel.com
        ATTORNEY FOR CREDITOR LIPT W INCHESTER ROAD, INC.: Dana M Andreoli dandreoli@steyerlaw.com,
         sleshin@steyerlaw.com
        ATTORNEY FOR CREDITOR 660 BVD, LLC: Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com; calendar@greenbergglusker.com
        ATTORNEY FOR UNITED STATES TRUSTEE (SA): Frank Cadigan frank.cadigan@usdoj.gov
        ATTORNEY FOR CREDITOR 600 ANTON BOULEVARD ASSOCIATES: Caroline Djang
         caroline.djang@bbklaw.com, julie.urquhart@bbklaw.com; sansanee.wells@bbklaw.com;
         paul.nordlund@bbklaw.com
        INTERESTED PARTY COURTESY NEF: Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com; lgarrett@swelawfirm.com; jchung@swelawfirm.com
        ATTORNEY FOR PLAINTIFFS SALON REBELLE, INC.; SALON REBELLE LLC; DARRY L VERGOLINO-
         HOLIDAY ; ELIZABETH AGUIAR-GUTIERREZ; MARCOS TRUJILLO; and VICKY GARZA: Norma V Garcia
         ngarciaguillen@garciarainey.com
        ATTORNEY FOR UNITED STATES TRUSTEE (SA): Michael J Hauser michael.hauser@usdoj.gov
        ATTORNEY FOR CREDITOR CUTTING EDGE VENTURES INC.: M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com; rosario@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com;
         priscilla@rhmfirm.com; pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEY FOR CREDITOR W ILLIAM HARTER: Joshua J Herndon jherndon@attorneygl.com, e-
         service@attorneygl.com
        ATTORNEY FOR CREDITORS SHIPSHAPE COLLECTIVE OF FITCHBURG, LLC; CREDITOR JOHN SHAW ;
         and CREDITOR MIDORI SHAW : Nicholas S Kanter nkanter@lewitthackman.com
        ATTORNEY FOR CREDITOR BLD CAPITAL, LLC: Andy Kong Kong.Andy@ArentFox.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
         8444806420@filings.docketbird.com
        RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com
        INTERESTED PARTY COURTESY NEF: Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com; lgarrett@swelawfirm.com; jchung@swelawfirm.com
        ATTORNEY FOR CREDITOR W HEATSTRONG ENTERPRISES and CREDITOR MICHAEL JOHN
         PATTERSON: Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
        ATTORNEY FOR CREDITOR UNOFFICIAL COMMITTEE OF FRANCHISEES: Douglas M Neistat
         dneistat@gblawllp.com, mramos@gblawllp.com
        ATTORNEY FOR CREDITOR REGENCY CENTERS, LP: Ernie Zachary Park ernie.park@bewleylaw.com
        ATTORNEY FOR INTERESTED PARTY W . SCOTT GRIFFITHS: Thomas J Polis tom@polis-law.com,
         paralegal@polis-law.com; r59042@notify.bestcase.com
        ATTORNEY FOR CREDITOR UNOFFICIAL COMMITTEE OF FRANCHISEES: Jeremy H Rothstein
         jrothstein@gblawllp.com, mramos@gblawllp.com
        UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        ATTORNEY FOR DEBTOR ULTIMATE BRANDS INC: Julie J Villalobos julie@oaktreelaw.com,
         oakecfmail@gmail.com; villalobosjr51108@notify.bestcase.com
        INTERESTED PARTY : Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): David Wood dwood@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEY FOR CREDITOR 660 BVD, LLC: Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1
